DETAILED ACTION
This office action is in response to the amendment received on June 24, 2021. Claims 1-4, 6 and 9-11 remain pending in the application and have been fully examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaime Brophy on August 11, 2021.
The application has been amended as follows: 
In the specification:

Please amend the numerals following the first end and the second end of the fulcrum, in Lines 8 and 9, of the amended paragraph 43, of the specification, as filed on June 24, 2021 to disclose the following: 
208B that is coupled directly to the first handle portion 210 and a second end 208A that is coupled directly to the second handle portion 210’.

Amended paragraph 43, of the specification as filed on June 24, 2021 previously disclosed that fulcrum included a first end at 208A and a second end at 208B. However, the first end of the fulcrum is actually formed at 208B and the second end is formed at 208A. Thus, the examiner has properly amended the first end and second end of the fulcrum, in lines 8 and 9 of the amended paragraph 43 to disclose that, “The fulcrum 208 has a first end 208B that is coupled directly to the first handle portion 210 and a second end 208A that is coupled directly to the second handle portion 210’.” thereby placing the application in better condition for allowance. 
Allowable Subject Matter
Claims 1-4, 6 and 9-11 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a bottle cap opener. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; an extension member for connecting the engagement mechanism and the depth gauge to the fulcrum and the handle, wherein the extension member extends directly from the second handle portion and wherein the fulcrum comprises a first end coupled directly to the first handle portion and a second end coupled directly to the second handle portion,
The closest prior art consists of Cowan (2576000) and Walters (2005/0189313). Cowan discloses an apparatus capable of opening safely locked bottle cans comprising: an engagement mechanism (28/30, Figure 3) for engaging a bottom surface of a bottle cap’s (8) outer lip (generally at 10), a depth gauge (at 32) for guiding the engagement mechanism to an appropriate point on the bottle cap’s bottom surface (Figures 1-3 and 5), a fulcrum (14) for distributing the force required to open a safely locked bottle cap, the fulcrum resting over the top surface of the bottle cap when the apparatus is fitted over the bottle cap (Figure 1), a handle (at 12 or at 16) for permitting a user to apply force to the apparatus for opening a safety locked bottle cap (Figure 1), the handle comprising a first handle portion (16) and a second handle portion (12) extending at an angle relative to the first handle portion (Figure 1), and an extension member (20) for connecting the engagement mechanism and the depth gauge to the fulcrum and the handle (Figure 1), the extension member extending directly from the second handle portion (Figures 1-6), but lacks, a fulcrum having a first end coupled directly to the first handle portion and a second end coupled directly to the second handle portion. The examiner notes that it would not be obvious to modify the fulcrum (at 14), of Cowan, such that it includes a first end that is coupled directly to the first handle portion and a second end that is coupled directly to the second handle portion because the first handle portion (16), of Cowan, includes a grip member (18) and would prevent such a direct connection. In addition, it would not be possible to have a fulcrum with a first end that is coupled directly to the first handle portion with destroying the intended function of the fulcrum which is explicitly disclosed (see Column 1, Lines 39-41) as engaging with an approximate center of the cap. Walters discloses an easy to open container (9) having handle (7) directly connected 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723